DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scanner as recited in claims 32 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26, 27, 29-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 6,334,350) or Kawano et al (US 6,002,118) in view of Nakamura et al (US 2006/0157168), and Travers et al (US 4,484,048) or Myhr et al (US 2004/0237622). 
Shin shows the system claimed including a thermal forming assembly with a heating head (21) to generate heat in a heated region on a surface of a metal plate (100), a position device that secures and moves the thermal forming assembly along a support structure (51/52) wherein the position device positions the thermal forming assembly relative to the surface of the metal plate, and an automated control system (61, 62) to control heating to bring the metal plate to a required heating temperature. Also see Abstract, and column 4, lines 29-55.

But, neither Shin nor Kawano shows a sensor for monitoring a temperature of a heated region of the metal plate wherein an amount of energy supplied or positioning of the thermal forming assembly is controlled based on the temperature.
  Nakamura shows a thermal forming system including a heating device (51) for heating a metal plate to manipulate a shape of the metal plate and a temperature sensor (130) for sensing a temperature of the metal plate/body wherein the heating temperature sensor provides an accurate measurement of the temperature of the metal plate and the heating device providing the necessary heat to maintain a desired heating temperature of the metal body for manipulating a desired shape thereof. Also see para [0302], [0308], [0309], and [0383]. 
Travers also show it is known in the art to provide a thermal heating system including a heating device and a temperature sensor (4) wherein an amount of energy such as an electric current intensity is regulated or controlled to provide a desired heating temperature. Also see column 5, lines 1-35.
Myhr shows it is known to control an amount of heating/energy of a heat source with a controller (2, 5) wherein heat contribution to workpiece such as a metal plate is controlled to provide for different bend shapes wherein higher the heat/energy, more bend distortion is made. Also, see para [0074] and [0120].
In view of Nakamura, and Travers or Myhr, it would have been obvious to one of ordinary skill in the art to adapt Shin or Kawano with the automated control system to receive a temperature data from a temperature sensor so that the desired heating temperature of the metal plate can be predictably achieved by regulating or controlling an amount of energy/current supplied to the heating head so that the heated regions of the metal plate can be further controlled to effectively manipulate the desired shape of the metal. Also, as Shin or Kawano shows for positioning of the thermal forming assembly, it would have been obvious to control the positioning of the thermal forming assembly based on the temperature measurements from the temperature sensor, as shown by Nakamura and Travers, so that the metal plate can be continuously processed to be shaped after the desired shaping of the metal has been achieved with the desired/required temperature.  
With respect to claim 24, Shin shows the positioning device that moves the position of the thermal forming assembly by the  automated control system automatically wherein such movement, which would include its speed, would predictably be based on the temperature as the heating plate is heated to the required heating temperature. Also see column 4, lines 30-39.   
With respect to claim 26, Kawano further shows an air spray system (53; see Figure 32) as an air knife cooling system that would provide a dry area for the heated line from a coolant that is directed from a coolant nozzle (32) flowing on the heating line on the surface of the metal as the coolant would be blocked by the airflow that forms a barrier surrounding the induction coil/portion (24b) forming the heated line. 
With respect to claim 27, Shin further shows a table (10) as a mobile forming bed that supports the metal plate. 
With respect to claim 29, Travers teaches for regulating and controlling the amount of energy to the heating head wherein the positioning of the thermal head would also be controlled so that the desired heating temperature can be provided to a desired heated region based on the temperature to achieve the desired/required heating temperature in Shin and Kawano.  
With respect to claim 30, Shin further shows a sensor (13) that senses height wherein the sensed height is supplied to the control system to check the formed shape of the metal sheet, and as the formed shape depends on the temperature and the position of the heating head, the control system would control the position of the thermal forming assembly via the positioning device based on the sensor to predictably form the desired metal shape. Also see column 4, lines 56-62.  
With respect to claims 31 and 33, Kawano teaches for providing a target shape as a part forming plan using the target shape as a model including a planned path/heating line wherein Kawano teaches for the automated control system to provide heating to shape the metal plate according to the model/target shape wherein such shaping would having been predictably achieved by controlling the amount of the energy as taught by Travers and traveling the heating line/path a number of time to form the desired shape as a matter of routine experimentations as the position of the thermal forming assembly is controlled and regulated as shown in Shin and Kawano.  
With respect to claim 34, Kawano shows a heating line determining unit (44) as a scanner that scans the metal plate as the determining unit determines if there is a variation or difference in the measured shape of the metal plate curvature compared to a target shape wherein the variation or difference, as an unexpected variation in the metal plate, is adjusted via the heating point  determining unit (41) that calculates the heating points to obtain a corrected metal shape. Also see column 12, lines 10-54. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin or Kawano in view of Nakamura, and Travers or Myhr as applied to claims 23, 24, 26, 27, 29-31, 33 and 34  above, and further in view of Godlin et al (US 3,770,256). 
 Shin or Kawano in view of Nakamura, and Travers or Myhr shows the system claimed except for the thermal forming assembly having a first thermal forming assembly and a second thermal forming assembly secured to the support structure as claimed. 
Godlin shows a thermal forming assembly having a first thermal forming assembly with its respective first heating head (17) and positioning device (21), and a second thermal forming assembly with its respective second heating head (18) and positioning device (22) secured to a support structure (11) wherein the first and second thermal forming assembly is movable or align along the support structure and thereby forming its respective heated line. 
In view of Godlin, it would have been obvious to one of ordinary skill in the art to adapt Shin or Kawano, as modified by Nakamura, and Travers or Myhr, with the thermal forming assembly having a plurality of thermal forming assemblies as shown by Godlin to provide for a plurality of heated lines along a desired aligned path or any desired paths desired by the user to process a metal plate into the desired shape.  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin or Kawano in view of Nakamura, and Travers or Myhr as applied to claims 23, 24, 26, 27, 29-31, 33 and 34 above, and further in view of Wegener (US 6,601,426).
 Shin or Kawano in view of Nakamura, and Travers or Myhr shows the system claimed including a mobile forming bed as shown by Shin, but Shin does not show the mobile bed is configured to move along one or more tracks between a loading and unloading area. 
Wegener shows a mobile bed/table (21) for supporting a metal sheet wherein the table is configured to move along a track defined by its actuating mechanism (23) in a vertical movement. Also see column 4, lines 52-66. 
In view of Wegener, it would have been obvious to one of ordinary skill in the art to adapt Shin or Kawano, as modified by Nakamura, and Travers or Myhr, with the mobile forming bed that is moved along a track in a vertical movement that allows for the bed to be positioned in a loaded and unloaded position/area such a lowered or un-lowered position to receive and remove the metal sheet supported thereon as desired by the user for processing of the metal sheet. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin or Kawano in view of Nakamura, and Travers or Myhr as applied to claims 23, 24, 26, 27, 29-31, 33 and 34  above, and further in view of Johansson (US 2002/0019681). 
 Shin or Kawano in view of Nakamura, and Travers or Myhr shows the system claimed except for a scanner that reads an identifier of the metal plate. 
Johansson shows it is known to provide an identifier for metal sheets wherein the identifier is read by a scanner as the metal sheets are handled or sorted by an automated control unit. Also see para [0023].
In view of Johansson, it would have been obvious to one of ordinary skill in the art to adapt Shin or Kawano, as modified by Nakamura, and Travers or Myhr, with the automated control system having a scanner for identifying and retrieving the model of the metal plate with its identifier so that the desired heating or thermal application is conveniently and efficiently performed based on the selected model metal plate.
Claims 35-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable Kawano et al (US 6,002,118) in view of Nakamura et al (US 2006/0157168), and Travers et al (US 4,484,048) or Myhr et al (US 2004/0237622). 
Kawano shows the system claimed including a thermal forming assembly (I and II) with an induction heating coil (24) to generate heat in a heated region on a surface of a metal plate, a position device that secures and moves the thermal forming assembly along a support structure (14/11/12) wherein the position device positions the thermal forming assembly relative, and an automated control system (45) that controls the heating head and its position, including an amount of heat input, to bring the metal plate to a desired heating temperature including desired uniform heating of the heated plate. Kawano further shows for a target shape as a part forming plan using the target shape as a model including a planned path/heating line wherein Kawano teaches for the automated control system to provide heating to shape the metal plate according to the model/target shape. Also see column 8, lines 5-28.
But, Kawano does not show a sensor for monitoring a temperature of a heated region of the metal plate wherein an amount of energy supplied or positioning of the thermal forming assembly is controlled based on the part forming plan and the temperature.
  Nakamura shows a thermal forming system including a heating device (51) for heating a metal plate to manipulate a shape of the metal plate and a temperature sensor (130) for sensing a temperature of the metal plate/body wherein the heating temperature sensor provides an accurate measurement of the temperature of the metal plate and the heating device providing the necessary heat to maintain a desired heating temperature of the metal body for manipulating a desired shape thereof. Also see para [0302], [0308], [0309], and [0383]. 
Travers also show it is known in the art to provide a thermal heating system including a heating device and a temperature sensor (4) wherein an amount of energy such as an electric current intensity is regulated or controlled to provide a desired heating temperature. Also see column 5, lines 1-35.
Myhr shows it is known to control an amount of heating/energy of a heat source with a controller (2, 5) wherein heat contribution to workpiece such as a metal plate is controlled to provide for different bend shapes wherein higher the heat/energy, more bend distortion is made. Also, see para [0074] and [0120].
In view of Nakamura, and Travers or Myhr, it would have been obvious to one of ordinary skill in the art to adapt Kawano with the automated control system to receive a temperature data from a temperature sensor so that the desired heating temperature of the metal plate can be predictably achieved by regulating or controlling an amount of energy/current supplied to the heating head so that the heated regions of the metal plate can be further controlled to effectively manipulate the desired shape of the metal based on the part forming plan and the temperature. Also, Kawano shows for positioning of the thermal forming assembly, and it would have been obvious to control the positioning of the thermal forming assembly based on the temperature measurements from the temperature sensor, as shown by Nakamura and Travers, so that the metal plate can be continuously processed to be shaped after the desired shaping of the metal has been achieved with the desired/required temperature.
With respect to claims 36 and 37, Kawano shows the part forming plan that defines forming a shape of a part to be formed from the metal plate wherein the forming plan that is developed by CAD which is a computer aided design as known in the art. 
With respect to claim 40, Kawano teaches for the part forming plan using the target shape including a planned path/heating line wherein Kawano teaches for the automated control system to provide heating to shape the metal plate according to the part forming plan wherein such plane would having been predictably achieved by controlling the amount of the energy as taught by Travers and traveling the heating line/path a number of time to effectively form the planned path as a matter of routine experimentations as the position of the thermal forming assembly is controlled and regulated as shown in Kawano.  
With respect to claims 41 and 42, Kawano shows a heating line determining unit (44) as a scanner that scans the metal plate as the determining unit determines if there is a variation or difference in the measured shape of the metal plate curvature compared to a target shape wherein the variation or difference, as an unexpected variation in the metal plate, is adjusted via the heating point  determining unit (41) that calculates the heating points to obtain a corrected metal shape. Also see column 12, lines 10-54. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Nakamura, and Travers or Myhr as applied to claims 35-37 and 40-42 above, and further in view of Shin et al (US 6,334,350).
Kawano in view of Nakamura, and Travers or Myhr shows the system claimed except for the automated control system to control a speed of the movement of the thermal forming assembly. 
Shin shows it is known to provide a thermal forming assembly having an automated control system including a positioning device that moves a position of the thermal forming assembly wherein the movement, which would include its speed, is controlled by the automated control system. Also see column 4, lines 30-39.   
In view of Shin, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Nakamura, and Travers or Myhr, with the automated control system that further controls the movement of the thermal forming assembly including its speed so that the heated region can be effectively heated to the required heating temperature to manipulate shaping of the metal plate as desired. 
 Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Nakamura, and Travers or Myhr as applied to claims 35-37 and 40-42 above, and further in view of Johansson (US 2002/0019681). 
Kawano in view of Nakamura, and Travers or Myhr shows the system claimed except for a scanner that reads an identifier of the metal plate. 
Johansson shows it is known to provide an identifier for metal sheets wherein the identifier is read by a scanner as the metal sheets are handled or sorted by an automated control unit. Also see para [0023].
In view of Johansson, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Nakamura, and Travers or Myhr, with the automated control system having a scanner for identifying and retrieving the model of the metal plate with its identifier so that the desired heating or thermal application is conveniently and efficiently performed based on the selected model metal plate.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the applied art does not show controlling an amount of energy supplied to, or a positioning of, a thermal forming assembly based on the temperature detected by a temperature sensor. This argument is not deemed persuasive as Nakamura teaches for a temperature sensor that measures a temperature of a metal plate wherein a heating device provides the necessary heat to maintain a desired heating temperature of the metal body for manipulating a desired shape thereof, and Myhr further teaches for a controller that controls an amount of heat from a heat source for shaping a metal plate. Thus, the teachings of the applied art including Nakamura and Myhr in combination with Shin or Kawano are deemed to teach the claimed invention as stated in the ground of rejection.
All other arguments are not deemed persuasive as the applied art shows the claimed invention as stated in the ground of rejection. 
It is also noted that new grounds of rejection are also made as being necessitated by the amendment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761